Name: Council Regulation (EEC) No 668/88 of 2 February 1988 amending Regulation (EEC) No 2072/84 on common rules for imports of certain textile products originating in the people's Republic of China
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 18 . 3 . 88 Official Journal of the European Communities No L 73 / 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 668 / 88 of 2 February 1988 amending Regulation (EEC) No 2072/84 on common rules for imports of certain textile products originating in the People's Republic of China THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community , and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas by Regulation (EEC) No 2072/ 84 (*), as last amended by Regulation (EEC) No 628 / 87 (2 ), the Council made imports of certain textile products originating in China subject to common rules until 1988 ; Whereas once the International Convention on the Harmonized Commodity Description and Coding System enters into force , textile products will be classified according to the said system and to the Community nomienclatures based thereon; Whereas Council Regulation (EEC) No 2658 / 87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff ( 3 ) introduced on 1 January 1988 a goods nomenclature, known as the combined nomenclature (CN), which satisfies in particular the needs of the statistics of external trade of the Community; whereas the textile products covered by the Agreements should therefore be classified according to the combined nomenclature ; whereas provision should be made for the importation and entry for free circulation in the Community , from 1 January 1988 , of certain textile products shipped from China before that date , the classification of which will be altered by the entry into force of the combined nomenclature ; Whereas Regulation (EEC) No 2072 / 84 should therefore be amended accordingly , 1 . Article 1 (2 ) is replaced by the following : '2 . The classification of products listed in Annex I shall be based on the combined nomenclature (CN), without prejudice to Article 3 (6 ). The procedures for the application of this paragraph are laid down in Annex V. ' 2 . Article 3 ( 6 ) is replaced by the following : '6 . The definition of quantitative limits laid down in Annex III and the categories of product to which they apply shall be adapted in accordance with the procedure laid down in Article 16 where this proves necessary to ensure that any subsequent amendment to the combined nomenclature (CN) or any decision amending the classification of such products does not result in a reduction of such quantitative limits .' 3 . The following two paragraphs are added to Article 3 : '7 . The quantitative limits laid down in this Article shall not apply to products which were not subject to quantitative import limits before 1 January 1988 and which, as a result of the entry into force of the combined nomenclature (CN), will from that date be classified in one or more of the categories of products referred to in Annex III . This provision shall apply only to products shipped from China to the Community before 1 January 1988 . 8 . Entry for free circulation ofproducts falling within one or more categories of products , the importation of which was subject to a quantitative limit before 1 January 1988 , shall continue under the same import conditions as before that date even if, as a result of the entry into force of the combined nomenclature (CN), those products are classified in a different category . This provision shall apply only to products shipped from China to the Community before 1 January 1988 .' 4 . The second subparagraph ofArticle 1 3 (2) is replaced by the following: Tor the textile products listed in Annexes I and II , Member States shall notify the Commission monthly, within 30 days of the end of each month, of the total quantities imported during that month , indicating thfe HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 2072/ 84 is hereby amended as follows : ( J ) OJ No L 198 , 27. 7 . 1984 , p. 1 . ( 2 ) OJ No L 60 , 3 . 3 . 1987 , p. 5 . ( 3 ) OJ No L 256 , 7 . 9 . 1987 , p. 1 . No L 73 /2 Official Journal of the European Communities 18 . 3 . 88 combined nomenclature code and using the units and, where appropriate , the supplementary units , used in that code . Imports shall be broken down according to the statistical procedures in force .' 7 . For the year 1988 , the combined nomenclature codes contained in column 2 of the new Annex I replace the Common Customs Tariff numbers and NIMEXE codes contained in Annex III . 5 , Annexes I and II are replaced by Annexes I and II to this Regulation . Article 2 This Regulation shall enter into force on the day following that of its publication in the OfficialJournal of the European Communities. It shall apply with effect from 1 January 1988 .6 . Annex V is replaced by Annex III to this Regulation . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 2 February 1988 . For the Council The President M. BANGEMANN 18 . 3 . 88 Official Journal of the European Communities No L 73 / 3 ANNEX I 'ANNEX I LIST OF PRODUCTS referred to in Article 1 Where the expression 'babies' garments' is used , this is meant also to cover girls' garments up to and including commercial size 86 . When the constitutive material of the products of categories 1 to 114 is not specifically mentioned these products are to be taken to be made exclusively of wool or of fine animal hair, of cotton or of synthetic or artificial textile fibres . GROUP I A Table of equivalence Category CN code Description pieces /kg g/piece ( 1 ) 2 (3 (4 (5 1 Cotton yarn , not put up for retail sale5204 11 00 5204 19 00 5205 11 00 5205 12 00 5205 13 00 5205 14 00 5205 15 10 5205 15 90 5205 21 00 5205 22 00 5205 23 00 5205 24 00 5205 25 10 5205 25 30 5205 25 90 5205 31 00 5205 32 00 5205 33 00 5205 34 00 5205 35 10 5205 35 90 5205 41 00 5205 42 00 5205 43 00 5205 44 00 5205 45 10 5205 45 30 5205 45 90. 5206 11 00 5206 12 00 5206 13 00 5206 14 00 5206 15 10 5206 15 90 5206 21 00 5206 22 00 5206 23 00 5206 24 00 5206 25 10 5206 25 90 5206 31 00 5206 32 00 5206 33 00 No L 73 /4 Official Journal of the European Communities 18 . 3 . 88 ( l ) 2 3 4 5 1 (cont'd) 5206 34 00 5206 35 10 5206 35 90 5206 41 00 5206 42 00 5206 43 00 5206 44 00 5206 45 10 5206 45 90 ex 5604 90 00 2 Woven fabries ofcotton , other than gauze , terry fabrics , narrowwoven fabrics, pile fabrics, chenille fabrics, tulle and other net fabrics : 5208 11 10 5208 11 90 5208 12 11 5208 12 13 5208 12 15 5208 12 19 5208 12 91 5208 12 93 5208 12 95 5208 12 99 5208 13 00 5208 19 00 5208 21 10 5208 21 90 5208 2211 5208 22 13 5208 22 15 5208 22 19 5208 22 91 5208 22 93 5208 22 95 5208 22 99 5208 23 00 5208 29 00 5208 31 00 5208 32 11 5208 32 13 5208 32 15 5208 32 19 5208 32 91 5208 32 93 5208 32 95 5208 32 99 5208 33 00 5208 39 00 5208 41 00 5208 42 00 5208 43 00 5208 49 00 5208 51 00 5208 52 10 5208 52 90 5208 53 00 5208 59 00 5209 11 00 5209 12 00 5209 19 00 5209 21 00 5209 22 00 5209 29 00 5209 31 00 5209 32 00 5209 39 00 5209 41 00 5209 42 00 5209 43 00 18 . 3 . 88 Official Journal of the European Communities No L 73 / 5 i ) 4) 5(2 3 2 (cont'd) 5209 49 10 5209 49 90 5209 51 00 5209 52 00 5209 59 00 5210 11 10 5210 11 90 5210 12 00 5210 19 00 5210 21 10 5210 21 90 5210 22 00 5210 29 00 5210 31 10 5210 31 90 5210 32 00 5210 39 00 5210 41 00 5210 42 00 5210 49 00 5210 51 00 5210 52 00 5210 59 00 5211 11 00 5211 12 00 5211 19 00 5211 21 00 5211 22 00 5211 29 00 5211 31 00 5211 32 00 5211 39 00 5211 41 00 5211 42 00 521143 00 5211 49 11 521149 19 521149 90 5211 51 00 5211 52 00 5211 59 00 5212 11 10 5212 11 90 5212 12 10 5212 12 90 5212 13 10 5212 13 90 5212 14 10 5212 14 90 5212 15 10 5212 15 90 5212 21 10 5212 21 90 5212 22 10 5212 22 90 5212 23 10 5212 23 90 5212 24 10 5212 24 90 5212 25 10 5212 25 90 ex 5811 00 00 ex 6308 00 00 No L 73 / 6 Official Journal of the European Communities 18 . 3 . 88 ( 1 ) (2) (3 ) (4) (5 ) 2 a) 5208 31 00 5208 32 11 5208 32 13 5208 32 15 5208 32 19 5208 32 91 5208 32 93 5208 32 95 5208 32 99 5208 33 00 5208 39 00 5208 41 00 5208 42 00 5208 43 00 5208 49 00 5208 51 00 5208 52 10 5208 52 90 5208 53 00 5208 59 00 5209 31 00 5209 32 00 5209 39 00 5209 41 00 5209 42 00 5209 43 00 5209 49 10 5209 49 90 5209 51 00 5209 52 00 5209 59 00 5210 31 10 5210 31 90 5210 32 00 5210 39 00 5210 41 00 5210 42 00 5210 49 00 5210 51 00 5210 52 00 5210 59 00 5211 31 00 5211 32 00 5211 39 00 5211 41 00 5211 42 00 521143 00 5211 49 11 5211 49 19 5211 49 90 5211 51 00 5211 52 00 5211 59 00 5212 13 10 5212 13 90 52121410 5212 14 90 521215 10 5212 15 90 5212 23 10 5212 23 90 5212 24 10 5212 24 90 5212 25 10 5212 25 90 ex 5811 00 00 ex 6308 00 00 a ) Of which other than unbleached or bleached 18 . 3 . 88 Official Journal of the European Communities No L 73 / 7 ( i ) 2 3 4 5 3 Woven fabrics of synthetic fibres (discontinuous or waste) other than narrowwoven fabrics , pile fabrics ( including terry fabrics) and chenille fabrics 5512 11 00 5512 19 10 5512 19 90 5512 21 00 5512 29 10 5512 29 90 5512 91 00 5512 99 10 5512 99 90 5513 11 10 5513 11 30 5513 11 90 5513 12 00 5513 13 00 5513 19 00 5513 21 10 5513 21 30 5513 21 90 5513 22 00 5513 23 00 5513 29 00 5513 31 00 5513 32 00 5513 33 00 5513 39 00 5513 41 00 5513 42 00 5513 43 00 5513 49 00 5514 11 00 5514 12 00 5514 13 00 5514 19 00 5514 21 00 5514 22 00 5514 23 00 5514 29 00 5514 31 00 5514 32 00 5514 33 00 5514 39 00 5514 41 00 5514 42 00 5514 43 00 5514 49 00 5515 11 10 5515 11 30 5515 11 90 5515 12 10 5515 12 30 5515 12 90 5515 13 11 5515 13 19 5515 13 91 5515 13 99 5515 19 10 5515 19 30 5515 19 90 5515 21 10 5515 21 30 5515 21 90 5515 2211 5515 22 19 5515 22 91 5515 22 99 5515 29 10 5515 29 30 No L 73 / 8 Official Journal of the European Communities 18 . 3 . 88 ( 1 ) (2) ( 3 ) 4 (5 ) 3 (cont'd) 5515 29 90 5515 91 10 5515 91 30 5515 91 90 5515 92 11 5515 92 19 5515 92 91 5515 92 99 5515 99 10 5515 99 30 5515 99 90 5803 90 30 ex 5905 00 70 ex 6308 00 00 3 a) a) Of which other than unbleached or bleached5512 19 10 5512 19 90 5512 29 10 5512 29 90 5512 99 10 5512 99 90 5513 21 10 5513 21 30 5513 21 90 5513 22 00 5513 23 00 5513 29 00 5513 31 00 5513 32 00 5513 33 00 5513 39 00 5513 41 00 5513 42 00 5513 43 00 5513 49 00 5514 21 00 5514 22 00 5514 23 00 5514 29 00 5514 31 00 5514 32 00 5514 33 00 5514 39 00 5514 41 00 5514 42 00 5514 43 00 5514 49 00 5515 11 30 5515 11 90 5515 12 30 5515 12 90 5515 13 19 5515 13 99 5515 19 30 5515 19 90 5515 21 30 5515 21 90 5515 22 19 5515 22 99 5515 29 30 5515 29 90 5515 91 30 5515 91 90 18 . 3 . 88 Official Journal of the European Communities No L 73 / 9 (!) (2) (3 ) (4 ) (5 ) 3 a) 5515 92 19|| (cont'd) 5515 92 99 \ Il 5515 99 30 1 II 5515 99 90 5803 90 30 ex 5905 00 70 ex 6308 00 00 No L 73 / 10 Official Journal of the European Communities 18 . 3 . 88 GROUP I B l (2 (3 4) (5 4 6,48 154Shirts , T-shirts , lightweight fine knit roll , polo or turtle necked jumpers and pullovers, undervests and the like, knitted or crocheted , other than babies' garments , of cotton or synthetic textile fibres; T-shirts and lightweight fine knit roll , polo or turtle necked jumpers and pullovers , of regenerated textile fibres , other than babies' garments 6105 10 00 6105 20 10 6108 19 10 ex 6109 10 00 ex 6109 90 30 6110 20 10 6110 30 10 5 4,53 221Jerseys, pullovers , slip-overs , waist-coats , twinsets, cardigans , bed jackets and jumpers, knitted or crocheted, of wool , of cotton or of man-made textile fibres 6110 10 00 6110 10 31 6110 10 39 6110 10 91 611010 99 6110 20 91 6110 20 99 6110 30 91 6110 30 99 6 1,76 568Men's and boys' woven breeches, shorts and trousers (including slacks ); women's , girls' and infants' woven trousers and slacks , of wool , of cotton or of man-made textile fibres 6203 41 10 6203 41 90 6203 42 31 6203 42 33 6203 42 35 6203 42 90 6203 43 19 6203 43 90 6203 49 19 6203 49 50 6204 61 10 6204 62 31 6204 62 33 6204 62 35 6204 63 19 6204 69 19 7 5,55 180Blouses and shirt-blouses , knitted, crocheted or woven, for women, girls and infants , of wool, of cotton or of man-made textile fibres 6106 10 00 6106 20 00 6106 90 10 6206 20 00 6206 30 00 6206 40 00 8 4,60 2176205 10 00 6205 20 00 6205 30 00 Men's and boy's shirts, woven , of wool , of cotton or of man-made textile fibres 18 . 3 . 88 Official Journal of the European Communities No L 73 / 11 GROUP II A l (2) 3 (4 5 9 Woven cotton terry fabrics; toilet and kitchen linen of woven cotton terry fabrics 580211 00 5802 19 00 6302 60 00 20 Bed linen, woven6302 21 00 6302 22 90 6302 29 90 6302 31 10 6302 31 90 6302 32 90 6302 39 90 22 Yarn of discontinuous or waste synthetic fibres, not put up for retail sale: 5508 10 11 5508 10 19 5509 11 00 5509 12 00 5509 21 10 5509 21 90 5509 22 10 5509 22 90 5509 31 10 5509 31 90 5509 32 10 5509 32 90 5509 41 10 5509 41 90 5509 42 10 5509 42 90 5509 51 00 5509 52 10 5509 52 90 5509 53 00 5509 59 00 5509 61 10 5509 61 90 5509 62 00 5509 69 00 5509 91 10 5509 91 90 5509 92 00 5509 99 00 5508 10 19 5509 31 10 5509 31 90 5509 32 10 5509 32 90 5509 61 10 5509 61 90 5509 62 00 5509 69 00 22 a) a) Of which acrylic 23 Yarn of discontinuous or waste regenerated fibres, not put up for retail sale 5508 20 10 5510 11 00 5510 12 00 5510 20 00 5510 30 00 5510 90 00 No L 73 / 12 Official Journal of the European Communities 18 . 3 . 88 l (2) 3 (4 (5 ) 32 Woven pile fabrics and chenille fabrics (other than terry fabrics of cotton and narrow woven fabrics), ofwool , of cotton or ofman-made textile fibres 5801 10 00 5801 21 00 5801 22 00 5801 23 00 5801 24 00 5801 25 00 5801 26 00 5801 31 00 5801 32 00 5801 33 00 5801 34 00 5801 35 00 5801 36 00 5802 20 00 5802 30 00 5801 22 0032 a ) a ) Of which cotton corduroy 39 Woven table linen , .toilet and kitchen linen, other than of cotton terry fabric 6302 51 10 6302 51 90 6302 53 90 ex 6302 59 00 6302 91 10 6302 91 90 6302 93 90 ex 6302 99 00 18 . 3 . 88 Official Journal of the European Communities No L 73 / 13 GROUP II B 1 2 (3 ) (4 ) (5 12 24,3 41Stockings, under stockings, socks, ankle-socks, sockettes and the like, knitted or crocheted : Other than women's stockings of synthetic textile fibres ex 6111 10 90 ex 6111 20 90 ex 6111 30 90 ex 6111 90 00 6115 20 11 6115 20 90 6115 91 00 6115 92 00 6115 93 30 6115 93 99 6115 99 00 13 17 59Men's and boys' underpants and briefs , women's , girls' and infants' (other than babies') knickers and briefs, knitted or crocheted, of cotton or synthetic textile fibres 6107 11 00 ex 6107 12 00 6108 21 00 ex 6108 22 00 14 A 6210 20 00 1,0 1 000Men's and boys' coats of impregnated, coated, covered or laminated woven fabric falling within heading No 5903 , 5906 or 5907 14 B 0,72 1 389Men's and boys' woven overcoats , raincoats and other coats , cloaks and capes, other than those of category 14 A, of wool , of cotton or of man-made textile fibres 6201 11 00 ex 6201 12 10 ex 6201 12 90 ex 6201 13 10 ex 6201 13 90 15 A 6210 30 00 1,1 909Women's , girls' and infants' coats of impregnated , coated, covered or laminated woven fabric falling within heading No 5903 , 5906 or 5907 15 B 0,84 1 190Women's , girls' and infants' woven overcoats , raincoats and other coats, cloaks and capes; jackets and blazers, other than garments of category 15 A, of wool , of cotton or of man-made textile fibres 6202 11 00 ex 6202 12 10 ex 6202 12 90 ex 6202 13 10 ex 6202 13 90 6204 31 00 6204 32 90 6204 33 90 6204 39 19 16 0,80 1 250Men's and boys' woven suits ( including coordinate suits consisting of two or three pieces , which are ordered, packed, consigned and normally sold together) of wool , of cotton or of man-made textile fibres , excluding ski suits 6203 11 00 6203 12 00 6203 19 10 6203 19 30 6203 21 00 6203 22 90 6203 23 90 6203 29 19 17 700Men's and boys' woven jackets (excluding waister jackets) and blazers of wool , of cotton or of man-made textile fibres 1,436203 31 00 6203 32 90 6203 33 90 6203 39 19 No L 73 / 14 Official Journal of the European Communities 18 . 3 . 88 l (3(2 ) 4 (5 18 Men's and boys woven singlets and other vests , underpants, briefs , nightshirts and pyjamas 6207 11 00 6207 19 00 6207 21 00 6207 22 00 6207 29 00 ex 6207 91 00 ex 6207 92 00 ex 6207 99 00 19 6213 20 00 6213 90 00 Handkerchiefs of woven cotton fabrics 59 17 21 Parkas , anoraks , windcheaters , waister jackets and the like, woven , of wool , of cotton or of man-made textile fibres 2,3 435ex 6201 12 10 ex 6201 12 90 ex 6201 13 10 ex 6201 13 90 62Q1 91 00 6201 92 00 6201 93 00 ex 6202 12 10 ex 6202 12 90 ex 6202 13 10 ex 6202 13 90 6202 91 00 6202 92 00 6202 93 00 24 3,9 257Men's and boys' pyjamas, knitted or crocheted, of cotton or of synthetic textile fibres Women's , girls' and infants' (other than babies') knitted or crocheted pyjamas and nightdresses, of cotton or synthetic fibres 6107 21 00 ex 6107 22 00 6108 31 10 6108 31 90 6108 32 11 6108 32 19 26 3,1 323Women's , girls' and infants' (other than babies') woven and knitted or crocheted dresses of wool, of cotton or of man-made textile fibres 6104 41 00 6104 42 00 6104 43 00 6104 44 00 6204 41 00 6204 42 00 6204 43 00 6204 44 00 27 2,6 385Women's , girls' and infants' (other than babies') woven and knitted or crocheted skirts, including divided skirts 6104 51 00 6104 52 00 6104 53 00 6104 59 00 6204 51 00 6204 52 00 6204 53 00 6204 59 10 18 . 3 . 88 Official Journal of the European Communities No L 73 / 15 1 (2 ) (3 (4 (5 28 Knitted 'or crocheted trousers (except shorts ) other than babies' 1,61 6206103 41 10 6103 42 10 6103 43 10 6103 49 10 6104 61 10 6104 62 10 6104 63 10 6104 69 10 29 1,37 730Women's, girls' and infants' (other than babies') woven suits and costumes (including coordinate suits consisting of two or three pieces which are ordered, packed , consigned and normally sold together), of wool , of cotton or of man-made textile fibres , excluding ski suits 6204 11 00 6204 12 00 6204 13 00 6204 19 10 6204 21 00 6204 22 90 6204 23 90 6204 29 19 30 A Women's , girls' and infants' woven pyjamas and nightdresses, ofwool , of cotton or of man-made textile fibres 4,0 2506208 21 00 6208 22 00 6208 29 00 30 B Women's, girls' and infants' (other than babies') woven under garments, other than pyjamas and nightdresses , ofwool , of cotton or of man-made textile fibres 6208 11 00 6208 19 10 6208 19 90 6208 91 10 6208 91 90 6208 92 10 6208 92 90 6208 99 00 31 6212 10 00 Brassieres , woven, knitted or crocheted 18,2 55 68 ex 6111 10 90 ex 6111 20 90 ex 6111 30 90 ex 6111 90 00 Napkins , T-shirts , lightweight fine knit roll , polo or turtle neck jumpers and pullovers, singlets and other vests , nightshirts and pyjamas , underpants, briefs and other underclothing for babies, knitted or crocheted 73 1,67 6006112 11 00 6112 12 00 611219 00 Track suits of knitted or crocheted fabric, of wool , of cotton or of man-made textile fibres 76 6251,6Men's and boys' woven industrial and occupational clothing; women's , girls' and infants' woven aprons , smock-overalls and other industrial and occupational clothing (whether or not also suitable for domestic use), of wool , of cotton or of man-made textile fibres 6203 22 10 6203 23 10 6203 29 11 6203 32 10 6203 33 10 6203 39 11 6203 4211 6203 42 51 6203 43 11 6203 43 31 6203 49 11 6203 49 31 6204 22 10 6204 23 10 6204 29 11 6204 32 10 6204 33 10 6204 39 11 No L 73 / 16 Official Journal of the European Communities 18 . 3 . 88 ( 1 ) (2) 3 4 (5 76 (cont'd) 6204 62 11 6204 62 51 6204 63 11 6204 63 31 6204 69 11 6204 69 31 6211 32 10 6211 33 10 6211 42 10 6211 43 10 78 Men's and boys' woven bath robes , dressing gowns , smoking jackets and similar indoor wear, ski suits consisting of two or three pieces and other outer garments , except garments of categories 6 , 14 A, 14 B , 16 , 17 , 21 , 76 and 79 , of wool , of cotton or of man-made textile fibres 6203 41 30" 6203 42 59 6203 43 39 6203 49 39 ex 6207 91 00 ex 6207 92 00 ex 6207 99 00 6210 10 99 6210 40 00 ex 6211 20 00 6211 31 00 6211 32 90 6211 33 90 81 Women's , girls' and infants' woven bath robes , dressing gowns , bed jackets and similar indoorwear and outer garments, except garments of categories 6 , 7 , 15 A, 15 B , 21 , 26 , 27 , 29 , 76 , 79 and 80 , ofwool , of cotton or of man-made textile fibres 6204 61 80 6204 61 90 6204 62 59 6204 62 90 6204 63 39 6204 63 90 6204 69 39 6204 69 50 6208 91 10 6208 97 10 6208 99 00 6210 50 00 ex 6211 20 00 6211 41 00 6211 42 90 6211 43 90 6101 10 10 6101 10 90 6101 20 10 6101 20 90 6101 30 10 6101 30 90 6102 10 10 6102 10 90 6102 20 10 6102 20 90 6102 30 10 6102 30 90 6103 31 00 6103 32 00 6103 33 00 83 Garments , knitted or crocheted , other than garments of categories 1 to 82 of wool , of cotton or of man-made textile fibres 18 . 3 . 88 Official Journal of the European Communities No L 73 / 17 ( 1 ) (2) (3 ) (4) (5 ) 83 (cont'd) ex 6103 39 00 6103 41 90 6103 42 90 6103 43 90 6103 49 91 6104 31 00 6104 32 00 6104 33 00 ex 6104 39 00 6104 61 90 6104 62 90 6104 63 90 6104 69 91 6107 91 00 6107 92 00 ex 6107 99 00 6108 91 00 6108 92 00 6108 99 10 ex 6109 10 00 ex 6109 90 10 ex 6109 90 30 6112 20 00 6113 00 90 6114 10 00 6114 20 00 6114 30 00 ¦ No L 73 / 18 l Official Journal of the European Communities 18 . 3 . 88 GROUP III A ( i ) ( 2) ( 3 ) (4) (5 ) 33 5407 20 11 6305 31 91 6305 31 99 Woven fabrics of strip or the like ofpolyethylene or polypropylene , less than 3 m wide; woven sacks of such strip or the like 34 5407 20 19 Woven fabrics of strip or the like of polyethlyene or polypropylene , 3 m or more wide 35 ex 5407 10 00 ex 5407 20 90 5407 30 00 ex 5407 41 00 ex 5407 42 10 ex 5407 42 90 ex 5407 43 00 ex 5407 44 10 ex 5407 44 90 ex 5407 51 00 ex 5407 52 00 ex 5407 53 10 ex 5407 53 90 ex 5407 54 00 ex 5407 60 10 ex 5407 60 30 ex 5407 60 51 ex 5407 60 59 ex 5407 60 90 ex 5407 71 00 ex 5407 72 00 ex 5407' 73 10 ex 5407 73 91 ex 5407 73 99 ex 5407 74 00 ex 5407 81 00 ex 5407 82 00 ex 5407 83 10 ex 5407 83 90 ex 5407 84 00 ex 5407 91 00 ex 5407 92 00 ex 5407 93 10 ex 5407 93 90 ex 5407 94 00 ex 5811 00 00 ex 5905 00 70 Woven fabrics of synthetic textile fibres (continuous ) other than those for tyres and those containing elastomeric yarn: 35 a ) ex 5407 42 10 ex 5407 42 90 ex 5407 43 00 ex 5407 44 10 ex 5407 44 90 ex 5407 52 00 ex 5407 53 10 ex 5407 53 90 ex 5407 54 00 ex 5407 60 30 ex 5407 60 51 ex 5407 60 59 ex 5407 60 90 ex 5407 72 00 a) Of which other than unbleached or bleached 18 . 3 . 88 Official Journal of the European Communities No L 73 / 19 ( l ) (2 3 4 (5 35 a ) (cont'd) 36 Woven fabrics of regenerated textile fibres (continuous) other than those for tyres and those containing elastomeric yarn: ex 5407 73 10 ex 5407 73 91 ex 5407 73 99 ex 5407 74 00 ex 5407 82 00 ex 5407 83 10 ex 5407 83 90 ex 5407 84 00 ex 5407 92 00 ex 5407 93 10 ex 5407 93 90 ex 5407 94 00 ex 5811 00 00 ex 5905 00 70 ex 5408 10 00 ex 5408 21 00 ex 5408 22 10 ex 5408 22 90 ex 5408 23 10 ex 5408 23 90 ex 5408 24 00 ex 5408 31 00 ex 5408 32 00 ex 5408 33 00 ex 5408 34 00 ex 5811 00 00 ex 5905 00 70 ex 5408 10 00 ex 5408 22 10 ex 5408 22 90 ex 5408 23 10 ex 5408 23 90 ex 5408 24 00 ex 5408 32 00 ex 5408 33 00 ex 5408 34 00 ex 5811 00 00 ex 5905 00 70 36 a a) Of which other than unbleached or bleached 37 Woven fabrics of regenerated textile fibres (discontinuous or waste) other than narrow woven fabrics , pile fabrics ( including terry fabrics) and chenille fabrics : ex 5516 11 00 ex 5516 12 00 ex 5516 13 00 ex 5516 14 00 ex 5516 21 00 ex 5516 22 00 ex 5516 23 10 ex 5516 23 90 ex 5516 24 00 ex 5516 31 00 ex 5516 32 00 ex 5516 33 00 ex 5516 34 00 ex 5516 41 00 ex 5516 42 00 ex 5516 43 00 ex ,5516 44 00 ex 5516 91 00 No L 73 /20 Official Journal of the European Communities 18 . 3 . 88 ( l ) (2 ) 3 4) 5 37 (cont'd) 37 a a) Of which other than unbleached or bleached ex 5516 92 00 ex 5516 93 00 ex 5516 94 00 5803 90 50 ex 5905 00 70 ex 5516 12 00 ex 5516 13 00 ex 5516 14 00 ex 5516 22 00 ex 5516 23 10 ex 5516 23 90 ex 5516 24 00 ex 5516 32 00 ex 5516 33 00 ex 5516 34 00 ex 5516 42 00 ex 5516 43 00 ex 5516 44 00 ex 5516 92 00 ex 5516 93 00 ex 5516 94 00 5803 90 50 ex 5905 00 70 38 A 6002 43 11 6002 93 10 Knitted or crocheted synthetic curtain fabrics including net curtain fabric 38 B Net curtainsex 6303 91 00 ex 6303 92 90 ex 6303 99 90 40 Woven curtains (other than net curtains) and furnishing articles , of wool , of cotton or of man-made textile fibres 41 ex 6303 91 00 ex 6303 92 90 ex 6303 99 90 6304 19 10 ex 6304 19 90 6304 92 00 ex 6304 93 00 ex 6304 99 00 5401 10 11 5401 10 19 5402 10 10 5402 10 90 5402 20 00 5402 31 10 5402 31 30 5402 31 90 5402 32 00 5402 33 10 5402 33 90 5402 39 10 5402 39 90 5402 49 10 Yarn of synthetic textile fibres (continuous), not put up for retail sale , other than non-textured single yarn untwisted or with a twist of not more than 50 turns per metre 18 . 3 . 88 Official Journal of the European Communities No L 73 /21 1 (2 (3 (4 (5 41 (cont'd) 5402 49 91 5402 49 99 5402 51 10 5402 51 30 5402 51 90 5402 52 10 5402 52 90 5402 59 10 5402 59 90 5402 61 10 5402 61 30 5402 61 90 5402 62 10 5402 62 90 5402 69 10 5402 69 90 ex 5604 20 00 ex 5604 90 00 42 Yarn of regenerated textile fibres (continuous), not put up for retail sale, other than single yarn of viscose rayon untwisted or with a twist of not more than 250 turns per metre and single non-textured yarn of any acetate 5401 20 10 5403 10 00 5403 20 10 5403 20 90 ex 5403 32 00 5403 33 90 5403 39 00 5403 41 00 5403 42 00 5403 49 00 ex 5604 20 00 43 Yarn of man-made fibres (continuous), put up for retail sale5401 10 90 5401 20 90 5406 10 00 5406 20 00 44 Woven fabrics of synthetic textile fibres (continuous), containing elastomeric yarn ex 5407 41 00 ex 5407 42 10 ex 5407 42 90 ex 5407 43 00 ex 5407 44 10 ex 5407 44 90 ex 5407 51 00 ex 5407 52 00 ex 5407 53 10 ex 5407 53 90 ex 5407 54 00 ex 5407 60 10 ex 5407 60 30 ex 5407 60 51 ex 5407 60 59 ex 5407 60 90 ex 5407 71 00 ex 5407 72 00 ex 5407 73 10 ex 5407 73 91 ex 5407 73 99 ex 5407 74 00 ex 5407 81 00 ex 5407 82 00 No L 73 /22 Official Journal of the European Communities 18 . 3 . 88 1 (2 ) (3 (4 5) 44 (cont'd) ex 5407 83 10 ex 5407 83 90 ex 5407 84 00 ex 5407 91 00 ex 5407 92 00 ex 5407 93 10 ex 5407 93 90 ex 5407 94 00 45 Woven fabrics of regenerated textile fibres (continuous), containing elastomeric yarn ex 5408 21 00 ex 5408 22 10 ex 5408 22 90 ex 5408 23 10 ex 5408 23 90 ex 5408 24 00 ex 5408 31 00 ex 5408 32 00 ex 5408 33 00 ex 5408 34 00 46 Carded or combed sheep's or lambs' wool or other fine animal hair5105 10 00 5105 21 00 5105 29 00 5105 30 10 5105 30 90 47 Yarn of carded sheep's or lambs' wool (woollen yarn) or of carded fine animal hair, not put up for retail sale 5106 10 10 5106 10 90 5106 20 11 5106 20 19 5106 20 91 5106 20 99 5108 10 10 5108 10 90 48 Yarn of combed sheep's or lambs' wool (worsted yarn) or of combed fine animal hair , not put up for retail sale 5107 10 10 5107 10 90 5107 20 10 5107 20 30 5107 20 51 5107 20 59 5107 20 91 5107 20 99 5108 20 10 5108 20 90 49 Yarn of sheep's or lambs' wool or of fine animal hair, put up for retail sale 5109 10 10 5109 10 90 5109 90 10 5109 90 90 50 Woven fabrics of sheep's or lambs' wool or of fine animal hair5111 11 00 5111 19 10 5111 19 90 5111 20 00 5111 30 10 5111 30 30 18 . 3 . 88 Official Journal of the European Communities No L 73 / 23 ( l ) 2 3 (4) 5 50 (cont'd) 5111 30 90 511190 10 5111 90 91 5111 90 93 5111 90 99 51121100 5112 19 10 5112 19 90 5112 20 00 5112 30 10 5112 30 30 5112 30 90 5112 9010 5112 90 91 5112 90 93 5112 90 99 51 5203 00 00 Cotton, carded or combed 52 Cotton yarn, put up for retail sale5204 20 00 5207 10 00 5207 90 00 53 5803 10 00 Cotton gauze 54 5507 00 00 Regenerated textile fibres (discontinuous or waste), carded or combed 55 Synthetic textile fibres (discontinuous or waste), carded or combed5506 10 00 5506 20 00 5506 30 00 5506 90 10 5506 90 91 5506 90 99 56 Yarn of synthetic textile fibres (discontinuous or waste), put up for retail sale 5508 10 90 5511 10 00 5511 20 00 57 Yarn of regenerated textile fibres (discontinuous or waste), put up for retail sale 5508 20 90 5511 30 00 58 Carpets, carpeting and rugs , knotted (made up or not)5701 10 10 5701 10 91 5701 10 93 5701 10 99 5701 90 10 5701 90 90 59 Woven, knitted or crocheted, carpets , carpeting, rugs, mats and matting, and 'Kelem', 'Schumacks' and 'Karamanie' rugs and the like (made up or not); floor covering , of felt 5702 10 00 5702 31 10 5702 31 30 5702 31 90 No L 73 / 24 Official Journal of the European Communities 18 . 3 . 88 ( 1 ) (2 ) ( 3 ) (4) (S ) 59 (cont'd) 5702 32 10 5702 32 90 5702 39 10 5702 41 10 5702 41 90 5702 42 10 5702 42 90 5702 49 10 5702 51 00 5702 52 00 ex 5702 59 00 5702 91 00 5702 92 00 ex 5702 99 00 5703 10 10 5703 10 90 5703 20 11 5703 20 19 5703 20 91 5703 20 99 5703 30 11 5703 30 19 5703 30 51 5703 30 59 5703 30 91 5703 30 99 5703 90 10 5703 90 90 5704 10 00 5704 90 00 5705 00 10 5705 00 31 5705 00 39 ex 5705 00 90 60 5805 00 00 Tapestries; hand-made, of the type Gobelins, Flanders , Aubusson , Beauvais and the like, and needleworked tapestries ( for example, petit point and cross stitch ) made in panels and the like by hand: Tapestries , hand-made 61 ex 5806 10 00 ex 5806 20 00 5806 31 10 5806 31 90 5806 32 10 5806 32 90 5806 39 00 5806 40 00 Narrow woven fabrics not exceeding 30 cm in width with selvedges (woven , gummed or made otherwise) on both edges , other than woven labels and the like ; bolduc 62 5606 00 91 5606 00 99 5804 10 11 5804 10 19 5804 10 90 5804 21 10 5804 21 90 5804 29 10 5804 29 90 5804 30 00 Chenille yarn (including flock chenille yarn) gimped yarn (other than metallized yarn and gimped horsehair yarn): Tulle and other net fabrics but not including woven , knitted or crocheted fabrics, hand or mechanically made lace , in the piece, in strips or in motifs No L 73 /2518 . 3 . 88 Official Journal of the European Communities ( l ) 2 (3 (4 5 62 (cont'd) Labels, badges and the like of textile materials, not embroidered , in the piece , in strips or cut to shape or size , woven Braids and ornamental trimmings in the piece; tassels , pompons and the like Embroidery, in the piece, in strips or in motifs 5807 10 10 5807 10 90 5808 10 00 5808 90 00 5810 10 10 5810 10 90 5810 91 10 5810 91 90 5810 92 10 5810 92 90 5810 99 10 5810 99 90 63 Knitted or crocheted fabric, not elastic or rubberized, of synthetic textile fibres, containing elastofibres ; knitted or crocheted fabric, elastic or rubberized 5906 91 00 ex 6002 10 10 6002 10 90 6002 30 90 64 Rachel lace and long-pile fabric (imitation fur), knitted or crocheted, of synthetic textile fibres ex 6001 10 00 6002 20 31 6002 43 19 65 Knitted or crocheted fabric, Other than those of categories 38 A, 63 and 64 , ofwool , of cotton or of man-made textile fibres 5606 00 10 ex 6001 10 00 6001 21 00 6001 22 00 6001 29 10 6001 91 10 6001 91 30 6001 91 50 6001 91 90 6001 92 10 6001 92 30 6001 92 50 6001 92 90 6001 99 10 ex 6002 10 10 6002 20 10 6002 20 39 6002 20 50 6002 20 70 ex 6002 30 10 6002 41 00 6002 42 10 6002 42 30 6002 42 50 6002 42 90 6002 43 31 6002 43 33 6002 43 35 6002 43 39 6002 43 50 6002 43 91 6002 43 93 6002 43 95 6002 43 99 No L 73 / 26 18 . 3 . 88Official Journal of the European Communities l ) 2 3 (4 (5 65 (cont'd) 6002 91 00 6002 92 10 6002 92 30 6002 92 50 6002 92 90 6002 93 31 6002 93 33 6002 93 35 6002 93 39 6002 93 91 6002 93 99 66 Travelling rugs and blankets , ofwool, ofcotton or ofman-made textile fibres 6301 10 00 6301 20 91 6301 20 99 6301 30 90 ex 6301 40 90 ex 6301 90 90 18 . 3 . 88 No L 73 /27Official Journal of the European Communities GROUP III B 1 ) (2 ) (3 4 5 10 Gloves, mittens and mitts , knitted or crocheted , not elastic or rubberized, impregnated or coated with artificial plastic materials 17 59 pairs 6111 10 10 61112010 611130 10 ex 6111 90 00 6116 1010 6116 10 90 6116 91 00 6116 92 00 6116 93 00 6116 99 00 Gloves , mittens and mitts , knitted or crocheted , not elastic or rubberized , other than impregnated or coated with artificial plastic materials 67 Clothing accessories and other articles (except garments), knitted or crocheted, 5807 90 90 ex 6111 10 90 ex 6111 20 90 ex 6111 30 90 ex 6111 90 00 6113 00 10 6115 93 10 6117 10 00 6117 20 00 6117 80 10 6117 80 90 6117 90 00 6301 20 10 6301 30 10 6301 40 10 6301 90 10 6302 10 10 6302 10 90 6302 40 00 6303 11 00 6303 12 00 6303 19 00 6304 11 00 6304 91 00 ex 6305 20 00 6305 31 10 ex 6305 39 00 ex 6305 90 00 6307 10 10 6307 90 10 67 a ) 6305 31 10 a ) Of which sacks and bags of a kind used for the packing of goods, made from polyethylene or polypropylene strip 69 6108 11 10 Women's, girls' and infants' knitted or crocheted petticoats and slips , of synthetic textile fibre, other than babies' garments 7,8 128 No L 73 /28 Official Journal of the European Communities 18 . 3 . 88 (l (2) 3 (4 5 70 Panty-hose (tights) 30,4 336115 11 00 6115 12 00 6115 19 10 6115 19 90 71 Babies' knitted or crocheted garments, of wool , of cotton or of man-made textile fibres, other than those of category 68 ex 6111 10 90 ex 6111 20 90 ex 6111 30 90 ex 6111 90 00 72 Swimwear, of wool , of cotton or of man-made textile fibres 9,7 1036112 31 10 6112 31 90 6112 39 10 6112 39 90 6112 41 10 6112 41 90 6112 49 10 6112 49 90 6211 11 10 6211 12 00 74 1,54 650Women's , girls' and infants' (other than babies') suits and costumes (including coordinate suits consisting of two or three pieces which are ordered, packed, consigned and normally sold together), of knitted or crocheted fabric, of wool , of cotton or of man-made textile fibres , excluding ski suits 6104 11 00 6104 12 00 6104 13 00 ex 6104 19 00 6104 21 00 6104 22 00 6104 23 00 ex 6104 29 00 75 0,80 1 250Men's and boys' suits (including coordinate suits consisting of two or three pieces which are ordered, packed, consigned and normally sold together), of knitted or crocheted fabric, of wool , of cotton or of man-made textile fibres , excluding ski suits 6103 11 00 6103 12 00 6103 19 00 6103 21 00 6103-22 00 6103 23 00 6103 29 00 77 256115 20 19 6115 93 91 Women's stockings of synthetic textile fibres other those of category 67 40 pairs 80 Babies' woven garments of wool , of cotton or of man-made textile fibres ex 6209 10 00 ex 6209 20 00 ex 6209 30 00 ex 6209 90 00 82 Singlets and other vests , nightshirts and pyjamas, underpants , briefs and other underclothing knitted or crocheted , of wool , of fine animal hair or of regenerated textile fibres 6105 20 90 ex 6105 90 10 6107 12 00 ex 6107 19 00 ex 6107 22 00 6107 29 00 6108 11 90 6108 19 90 ex 6108 22 00 18 . 3 . 88 Official Journal of the European Communities No L 73 /29 ( i ) (2 ) (3 ) (4) (5 ) 82 (cont'd) 6108 29 00 6108 32 90 6108 39 00 ex 6109 90 10 ex 6109 90 30 84 6214 20 00 6214 30 00 6214 40 00 6214 90 10 Shawls , scarves , mufflers , mantillas, veils and the like : Other than knitted or crocheted , ofwool , of cotton or ofman-made textile fibres 85 6215 20 00 6215 90 00 Ties, bow ties and cravats : Other than knitted or crocheted, ofwool , of cotton or ofman-made textile fibres 17,9 56 86 6212 20 00 6212 30 00 6212 90 00 Corsets , corset-belts , suspender-belts , braces , suspenders , garters and the like (including such articles of knitted or crocheted fabric), other than brassieres, whether of not elastic 8,8 114 ' 87 ex 6209 10 00 ex 6209 20 00 ex 6209 30 00 ex 6209 90 00 6216 00 00 ex 6217 10 00 Gloves, mittens, mitts , stockings , socks and sockettes, not knitted or crocheted 88 ex 6209 10 00 ex 6209 20 00 ex 6209 30 00 ex 6209 90 00 6217 10 00 6217 90 00 Made up accessories for articles of apparel ( for example , dress shields, shoulder and other pads , belts , muffs , sleeve protectors , pockets ): Other than knitted or crocheted No L 73 / 30 Official Journal of the European Communities 18 . 3 . 88 GROUP III C (1 (2 ) 3 4 5 90 Twine, cordage , ropes and cables , of synthetic textile fibres , plaited or not 5607 41 00 5607 4911 5607 49 19 5607 49 90 5607 50 11 5607 50 19 5607 50 30 5607 50 90 91 Tents6306 21 00 6306 22 00 6306 29 00 92 Woven fabrics ofman-made textile fibres and rubberized textile woven fabrics , for tyres 5209 10 90 5209 20 10 5209 20 90 5209 90 10 5209 90 90 5902 10 10 93 ex 6305 20 00 ex 6305 39 00 Sacks and bags, of a kind used for the packings of goods , of woven fabrics , other than made from polyethylene or polypropylene strip 94 Wadding and articles of wadding; textile flock and dust and mill neps 5601 10 10 5601 10 90 5601 21 10 5601 21 90 5601 22 10 5601 22 91 5601 22 99 5601 29 00 5601 30 00 95 Felt and articles of felt , whether or not impregnated or coated, other than floor coverings 5602 10 19 5602 10 31 5602 10 39 5602 10 90 5602 21 00 5602 29 90 5602 90 00 ex 5807 90 10 ex 5905 00 70 6210 10 10 6307 90 91 96 Non-woven fabrics and articles of such fabrics , whether or not impregnated or coated: Other than clothing accessories 5603 00 10 5603 00 91 5603 00 93 5603 00 95 5603 00 99 ex 5807 90 10 ex 5905 00 70 18 . 3 . 88 Official Journal of the European Communities No L 73 / 31 ( i ) (2 3 4 (5 96 (cont'd) 6210 10 91 6210 10 99 ex 6301 40 90 ex 6301 90 90 6302 22 10 6302 32 10 6302 53 10 6302 93 10 6303 92 10 6303 99 10 ex 6304 19 90 ex 6304 93 00 ex 6304 99 00 ex 6305 39 00 6307 10 30 ex 6307 90 99 5608 11 11 5608 11 19 5608 11 91 5608 11 99 5608 19 11 5608 19 19 5608 19 31 5608 19 39 5608 19 91 5608 19 99 5608 90 00 97 Nets and netting made of twine, cordage or rope and made up fishing nets of yarn , twine , cordage or rope 98 5609 00 00 5905 00 10 Other articles made from yarn , twine, cordage, rope or cables , other than textile fabrics , articles made from such fabrics and articles of category 97 99 5901 10 00 5901 90 00 Textile fabrics coated with gum or amylaceous substances , of a kind used for the outer covers of books and the like; tracing cloth ; prepared painting canvas ; buckram and similar fabrics for hat foundations and similar uses 100 Textile fabrics impregnated , coated , covered or laminated with preparations of cellulose derivatives or of other artificial plastic materials 5903 10 10 5903 10 90 5903 20 10 5903 20 90 5903 90 10 5903 90 91 5903 90 99 101 ex 5607 90 00 Twine, cordage , ropes and cables , plaited or not: Other than of synthetic textile fibres 102 5904 10 00 5904 91 10 5904 91 90 5904 92 00 Linoleums and materials prepared on a textile base in a similar manner to linoleum, whether or not cut to shape or of a kind used as floor coverings ; floor coverings consisting of a coating applied on a textile base, cut to shape or not No L 73 / 32 Official Journal of the European Communities 18 . 3 . 88 ( l ) (2 ) (3 ) (4 ) (5 ) 103 5906 10 10 5906 10 90 5906 99 10 5906 99 90 Rubberized textile fabrics other than rubberized knitted or crocheted goods: Excluding fabrics for tyres 104 5907 00 00 Textile fabrics , impregnated or coated, other than those of categories 99 , 100 , 102 and 103 ; painted canvas being theatrical scenery, studio back-cloths or the like 105 ex 5806 10 00 ex 5806 20 00 Elastic fabrics and trimmings (other than knitted or crocheted goods) consisting of textile materials combined with rubber threads 106 5908 00 00 Wicks , ofwoven , plaited or knitted textile materials , for lamps , stoves , lighters , candles and the like; tubular knitted gas-mantle fabric and incandescent gas mantles 107 5909 00 10 5909 00 90 Textile hosepiping and similar tubing , with or without lining, armour or accessories of other materials 108 5910 00 00 Transmission , conveyor or elevator belts or belting, of textile material , whether or not strengthened with metal or other material 109 6306 11 00 6306 12 00 6306 19 00 6306 31 00 6306 39 00 Woven tarpaulins, sails , awnings and sunblinds 110 6306 41 00 6306 49 00 Woven pneumatic mattresses 111 6306 91 00 6306 99 00 Camping goods , woven other than pneumatic mattresses and tents 112 6307 20 00 6307 90 99 Other made up textile articles , woven , excluding those of categories 113 and 114 113 6307 10 90 Floor cloths, dish cloths , dusters and the like, other than knitted or crocheted 114 5911 10 00 ex 5911 20 00 5911 31 11 5911 31 19 5911 32 10 5911 32 90 5911 40 00 5911 90 10 5911 90 90 Textile fabrics and textile articles of a kind commonly used in machinery or plant 18 . 3 . 88 Official Journal of the European Communities No L 73 / 33 ANNEX II 'ANNEX II referred to in Article 13 (2) GROUP IV Table of equivalence Category CN code Description pieces /kg g/piece 1 (2 ) 3 4 (5 115 Flax or ramie yarn , not put up for retail sale5306 10 11 5306 10 19 5306 10 31 5306 10 39 5306 10 50 5306 20 11 5306 20 19 5308 90 10 116 Flax or ramie yarn , put up for retail sale5306 10 90 5306 20 90 ex 5308 90 10 117 Woven fabrics of flax or of ramie5309 11 11 5309 11 19 5309 11 90 5309 19 10 5309 19 90 5309 21 10 5309 21 90 5309 29 10 5309 29 90 5311 00 10 5803 90 90 5905 00 31 5905 00 39 118 Bed linen of flax or ramie , other than knitted or crocheted6302 29 10 6302 39 10 6302 39 30 119 "Htble linen , toilet linen and kitchen linen of flax or ramie, other than knitted or crocheted 6302 52 00 ex 6302 59 00 6302 92 00 ex 6302 99 00 120 Curtains ( including net curtains) and other furnishing articles, of flax or ramie , other than knitted or crocheted ex 6303 99 90 6304 19 30 ex 6304 99 00 121 ex 5607 90 00 Twine, cordage, ropes and cables , plaited or not, of flax or ramie No L 73 /34 18 . 3 . 88Official Journal of the European Communities ( 1 ) (2 ) (3 ) (4) (5 ) 122 ex 6305 90 00 Sacks and bags , of a kind used for the packing of goods, used , of flax or sisal , other than knitted or crocheted 123 5801 90 10 6214 90 90 Woven pile fabrics and chenille fabrics of flax or ramie, other than narrow woven fabrics Shawls , scarves , mufflers , mantillas, veils and the like , of flax or ramie, other than knitted or crocheted 18 . 3 . 88 No L 73 / 35Official Journal of the European Communities GROUP V 1 2 3 (4 5 124 Synthetic textile fibres (discontinuous), not carded , combed or otherwise prepared for spinning Continuous filament tow for the manufacture (discontinuous ) of synthetic textile fibres Waste ( including yarn waste and pulled or garnetted rags) (continuous or discontinuous), not carded , combed or otherwise prepared for spinning of synthetic textile fibres 5501 10 00 5501 20 00 5501 30 00 5501 90 00 5503 1011 5503 10 19 5503 10 90 5503 20 00 5503 30 00 5503 40 00 5503 90 10 5503 90 90 5505 10 10 5505 10 30 5505 10 50 5505 10 70 5505 10 90 125 A Yarn of synthetic textile fibres other than yarn of category 41 (continuous ) 5402 41 10 5402 41 30 5402 41 90 5402 42 00 5402 43 10 5402 43 90 125 B 5404 90 11 5404 90 19 ex 5404 90 90 Monofil , strip ( artificial straw and the like) and imitation catgut, of polyethylene and polypropylene 125 C 5404 10 10 5404 10 90 ex 5404 90 90 Monofil , strip (artifical straw and the like) and imitation catgut, of man-made fibre materials : Other than products of category 125 B 126 5502 00 10 5502 00 90 5504 10 00 5504 90 00 5505 20 00 Man-made fibres (discontinuous), not carded , combed or otherwise prepared for spinning: Regenerated textile fibres Continuous filament tow for the manufacture of man-made fibres (discontinuous): Of regenerated textile fibres Waste ( including yarn waste and pulled or garnetted rags) ofman-made fibre (continuous or discontinuous), not carded , combed or otherwise prepared for spinning : Of regenerated textile fibres 127 A 5403 31 00 ex 5403 32 00 5403 33 10 Yarn of man-made fibres (continuous), not put up for retail sale : Yarn of regenerated textile fibres : Other than yarn of category 42 127 B 5405 00 00 Monofil , strip ( artifical straw and the like) and imitation catgut , of man-made fibre materials : Of regenerated textile materials No L 73 /36 Official Journal of the European Communities 18 . 3 . 88 ( l ) 2 3 4 (5 128 5105 40 00 Coarse animal hair (carded or combed) 129 5110 00 00 Yarn of coarse animal hair or of horsehair 130 A 5004 00 10 5004 00 90 5006 00 10 Silk yarn , other than yarn of noil or other waste silk , not put up for retail sale Silk yarn and yarn spun from noil or other waste silk, put up for retail sale ; silk-worm gut; imitation catgut of silk: Silk yarn 130 B 5005 00 10 5005 00 90 5006 00 90 Yarn spun from noil or other waste silk, not put up for retail sale Silk yarn and yarn spun from noil or other waste silk, put up for retail sale; silk-worm gut; imitation catgut of silk : Yarn spun from noil or other waste silk Silk-worm gut; imitation catgut of silk 131 ex 5308 90 90 Yarn of other vegetable textile fibres; paper yarn : Yarn , other than yarn of categories 132 , 133 and 148 B 132 5308 30 00 Paper yarn 133 5308 20 10 5308 20 90 Yarn of true hemp 134 5605 00 00 Metallized yarn , being textile yarn spun with metal or covered with metal by any process 135 ex 5113 00 00 Woven fabrics of horsehair or of other coarse animal hair 136 Woven fabrics of silk, of noil or other waste silk Textile fabrics and textile articles , of a kind commonly used in machinery or plant : Of silk or of waste silk other than noil : 5007 10 00 5007 20 10 5007 20 21 5007 20 31 5007 20 39 5007 20 41 5007 20 51 5007 20 59 5007 20 61 5007 20 69 5007 20 71 5007 90 10 5007 90 30 5007 90 50 5007 90 90 5803 90 10 ex 5905 00 90 ex 5911 20 00 18 . 3 . 88 Official Journal of the European Communities No L 73 /37 ( i ) &lt;2) ( 3 ) (4) (5 ) 137 ex 5801 90 90 ex 5806 10 00 Woven pile fabrics and chenille fabrics of silk, of noil silk or of other waste silk Narrow woven fabrics : Of silk, of noil silk or of other waste silk 138 5311 00 90 ex 5905 00 90 Woven fabrics of other vegetable textile fibres; woven fabrics of paper yarn 139 5809 00 00 Woven fabrics of metal thread or of metallized yarn , of a kind used in articles of apparel , as furnishing fabrics or the like 140 ex 6001 10 00 6001 29 90 6001 99 90 6002 20 90 6002 49 00 6002 99 00 Knitted or crocheted fabric other than fabric of categories 38 A, 63 , 64 and 65 141 ex 6301 90 90 Travelling rugs and blankets in fabrics other than those of category 66 142 ex 5702 39 90 ex 5702 49 90 ex 5702 59 00 ex 5702 99 00 ex 5705 00 90 Carpets , carpeting, rugs, mats and matting Other than those of categories 59 , 151 A and 151 B 144 5602 10 35 5602 29 10 Felt other than felt of categories 59 , 95 and 152 , of coarse animal hair 145 A 5607 30 00 Twine, cordage , ropes and cables , plaited or not: Of abaca (Manila hemp) 145 B ex 5607 90 00 Twine, cordage, ropes and cables , plaited or not: Of hemp 146 A ex 5607 21 00 Twine, cordage , ropes and cables , plaited or not: Binder and baler twine for agricultural machines , of sisal and other fibres of the Agave family 146 B ex 5607 21 00 5607 29 10 5607 29 90 Twine, cordage, ropes and cables , plaited or not: Of sisal and other fibres of the Agave family, other than the products of category 146 A 146 C 5607 10 00 Twine , cordage, ropes and cables, plaited or not: Of jute or of other textile bast fibres of heading No 5303 147 5003 90 00 Silk waste (including cocoons unsuitable for reeling, silk noils and pulled or garnetted rags): Other than not carded or combed No L 73 / 38 Official Journal of the European Communities 18 . 3 . 88 ( 1 ) (2 ) (3 ) (4) (5) 148 A 5307 10 10 5307 10 90 5307 20 00 Yarn of jute or of other textile bast fibres of heading No 5303 148 B 5308 10 00 Coir yarn 149 A ex 5310 10 90 Woven fabrics of jute or of other textile bast fibres of heading No 5303 : Unbleached , of a width of more than 150 cm but not more than 310 cm 149 B ex 5310 10 90 Woven fabrics of jute or of other textile bast fibres of heading No 5303 : Unbleached, of a width of more than 310 cm 149 C ex 5310 90 00 Woven fabrics of jute or of other textile bast fibres of heading No 5303 : Woven fabrics other than the unbleached woven fabrics of categories 149 A and 149 B 150 A ex 5310 10 10 Woven fabrics of jute or of other textile bast fibres of heading No 5303 : Of a width of not more than 150 cm and weighing per square metre: Less than 310 g Sacks and bags, of a kind used for the packing of goods : Of jute or ofother textile bast fibres of heading No 5303 , other than used , of fabric weighing less than 310 g/m2 150 B ex 5310 10 10 ex 5310 90 00 ex 6305 10 90 Woven fabrics of jute or of other textile bast fibres of heading No 5303 : Of a width of not more than 150 cm and weighing per square metre: Not less than 310 g but not more than 500 g Sacks and bags, of a kind used for the packing of goods : Of jute or of other textile bast fibres of heading No 5303 , other than used , of fabric weighing not less than 310 g/mz but not more than 500 g/m2 150 C ex 5310 10 10 ex 5310 90 00 ex 6305 10 90 Woven fabrics of jute or of other textile bast fibres of heading No 5303 : Of a width of not more than 150 cm and weighing more than 500 g/m2 Sacks and bags, of a kind used for the packing of goods : Of jute or of other textile bast fibres of heading No 5303 , other than used, of fabric weighing more than 500 g/m2 151 A 5702 20 00 Coir mats and matting 151 B ex 5702 39 90 ex 5702 49 90 ex 5702 59 00 ex 5702 99 00 Carpets , carpeting , rugs , mats and matting: Of jute or of other textile fibres of heading No 5303 , other than tufted 18 . 3 . 88 Official Journal of the European Communities No L 73 / 39 ( 1 ) ( 2) (3 ) (4) (5 ) 152 5602 10 11 Needle-loom felt of jute or of other textile bast fibres of heading No 5303 , not impregnated or coated, for uses other than floor coverings 153 6305 10 10 Sacks and bags , of a kind used for the packing of goods: Of jute or of other textile bast fibres of heading No 5303 : Used 154 5001 00 00 5002 00 00 5003 10 00 5101 11 oa 5101 19 00 5101 21 00 5101 29 00 5101 30 00 5102 10 10 5102 10 30 5102 10 50 5102 10 90 5102 20 00 5103 10 10 5103 10 90 5103 20 10 5103 20 91 5103 20 99 5103 30 00 5104 00 00 5301 10 00 5301 21 00 5301 29 00 5301 3010 5301 30 90 5305 91 00 5305 99 00 5201 00 10 5201 00 90 5202 10 00 5202 91 00 5202 99 00 5302 10 00 5302 90 00 5305 21 00 5305 29 00 5303 10 00 5303 90 00 Silk-worm cocoons suitable for reeling Raw silk (not thrown) Silk waste ( including cocoons unsuitable for reeling, silk noils and pulled or garnetted rags): Not carded or combed Sheep's or lambs' wool not carded or combed Other animal hair ( fine or coarse), not carded or combed Waste of sheep's or lambs' wool or of other animal hair (fine or coarse), not pulled or garnetted Waste of sheep's or lambs' wool or of other animal hair (fine or coarse), pulled or garnetted (including pulled or garnetted rags) Flax, raw or processed but not spun; flax tow and waste (including pulled or garnetted rags) Ramie, raw or processed but not spun ; ramie noils andwaste (including pulled or garnetted rags) Cotton , not carded or combed Cotton waste (including pulled or garnetted rags), not carded or combed True hemp ('Cannabis sativa'), raw or processed but not spun; tow and waste of true hemp (including pulled or garnetted rags or ropes) Manila hemp (abaca) ('Musa textilis'), raw or processed but not spun ; tow and waste of manila hemp (including pulled or garnetted rags or ropes) Jute and other textile bast fibres not elsewhere specified or included , raw or processed but not spun ; tow and waste thereof (including pulled or garnetted rags or ropes) No L 73 /40 Official Journal of the European Communities 18 . 3 . 88 ( l ) (2) (3 ) (4 ) (5 ) 154 (cont'd) 5304 10 00 5304 90 00 5305 11 00 5305 19 00 5305 91 00 5305 99 00 Other vegetable textile fibres, raw or processed but not spun ; waste of such fibres (including pulled or garnetted rags or ropes) 156 6106 90 30 ex 6110 90 90 Blouses and pullovers of silk, noil or other waste silk for women, girls and infants , knitted or crocheted 157 6105 90 90 6109 90 90 ex 6111 90 00 Garments , knitted or crocheted , other than those of categories 1 to 123 and of categories 156 and 158 158 6101 90 10 6101 90 90 6102 90 10 6102 90 90 ex 6103 39 00 6103 49 99 ex 6104 19 00 ex 6104 29 00 ex 6104 39 00 6104 49 00 6104 69 99 6106 90 50 6106 90 90 ex 6107 99 00 6108 99 90 6110 90 10 6110 90 90 ex 6112 20 00 6114 90 00 Knitted or crocheted garments and clothing accessories , other than those of categories 1 to 123 and of categories 156 and 158 159 6204 49 10 6206 10 00 6214 10 00 6215 10 00 Dressed, blouses and shirt-blouses of silk or of noil or of other waste silk, of textile fabric, woven Shawls, scarves , mufflers, mantillas, veils and the like : Of silk , of noil or other waste silk Ties, bow ties and cravats : Of silk, of noil or other waste silk 160 6213 10 00 Handkerchiefs: Of silk, of noil or of other waste silk, woven 18 . 3 . 88 Official Journal of the European Communities No L 73 /41 ( 1 ) (2) ( 3 ) (4) (5 ) 161 6201 19 00 6201 99 00 6202 19 00 6202 99 00 6203 19 90 6203 29 90 6203 39 90 6203 49 90 6204 19 90 6204 29 90 6204 39 90 6204 49 90 6204 59 90 6204 69 90 6205 90 10 6205 90 90 6206 90 10 6206 90 90 ex 6211 20 00 6211 39 00 6211 49 00 Woven garments for men , boys , women, girls and infants (including babies), other than those of categories 1 to 123 and of category 159* I | No L 73 /42 Official Journal of the European Communities 18 . 3 . 88 ANNEX III 'ANNEX V referred to in Articles 1 (2 ) and 9 (2) PART I Classification the Community's notification, before the decision is put into effect . 2 . Products shipped before the date of the application of the decision shall remain subject to earlier classification practice , provided that the goods in question are presented for importation within 60 days of that date . Article 1 The classification of the textile products referred to in Article 1 ( 1 ) of this Regulation is based on the combined nomenclature . Article 6 Where a classification decision adopted in accordance with the established Community procedures referred to in Article 5 of this Annex involves a category of products subject to a quantitative limit, the Commission shall , without delay , initiate consultations in accordance with Article 15 of this Regulation , in order to reach an agreement on the necessary adjustments to the relative quantitative limits provided for in Annex III to this Regulation . Article 2 On the initiative of the Commission or of a Member State, the Nomenclature Committee established by Council Regulation (EEC) No 2658 / 87 (*) will examine urgently , in conformity with the provisions of the aforementioned Regulation, all questions concerning the classification of products referred to in Article 1 ( 1 ) of this Regulation within the combined nomenclature (CN) in order to classify them in the appropriate categories . Article 3 The Commission shall inform China of any changes in the combined nomenclature (CN) on their adoption by the competent authorities of the Community. Article 7 1 . Without prejudice to any other provision on this subject , where the classification indicated in the documentation necessary for importation of the products covered by this Regulation differs from the classification determined by the competent authorities of theMember State into which they are to be imported, the goods in question shall be provisionally subject to the import regime which, in accordance with the provisions of this Regulation, is applicable to them on the basis of the classification determined by the aforementioned authorities . 2 . Member States shall inform the Commission without delay of the cases referred to in paragraph 1 and the Commission shall notify the competent authorities of China of the details of the case in question . 3 . Member States, at the time of the communication referred to in paragraph 2, shall specify if, following the application of the provisions ofparagraph 1 , the quantities of the products which are the subject of divergence have been provisionally debited against a quantitative limit laid down for a category of products other than that indicated in the export licence referred to in Article 1 1 of this Annex. 4 . The Commission shall notify the competent authorities of China of the provisional debits referred to in paragraph 3 , within 30 days of the date of such provisional debit . Article 4 The Commission shall inform the competent authorities of China of any decisions adopted in accordance with the procedures in force in the Community relating to the classification of products subject to this Regulation , within one month at the latest of their adoption . Such communication shall include: (a ) a description of the products concerned; (b ) the relevant category, and the combined nomenclature (CN) code ; (c ) the reasons which have led to the Decision. Article 5 1 . Where a classification decision adopted in accordance with current Community procedures results in a change of classification practice or a change in category of any product subject to this Regulation , the competent authorities of the Member States shall provide 30 days' notice , from the date of Article 8 In the cases referred to in Article 7 of this Annex, as well as in those cases of a similar nature raised by the competent authorities of China , the Commission, if necessary and in( ») OJ No L 256 , 7 . 9 . 1987 , p. 1 . 18 . 3 . 88 Official Journal of the European Communities No L 73 /43 accordance with the procedure provided for in Article 15 of this Regulation, shall enter into consultations with China, in order to reach agreement on the classification definitively applicable for the products consume the divergence. Article 9 The Commission, in agreement with the competent authorities of the Member State or States of importation and of China , may, in the cases referred to in Article 8 of this Annex, determine the classification definitively applicable to the products causing the divergence. Article 10 When a case of divergence referred to in Article 7 cannot be resolved in accordance with Article 9 of this Annex , the Nomenclature Committee is required, in accordancewith the provisions of the Regulation setting up the aforesaid Committee , to establish definitvely the classification of the goods concerned . Article 14 1 . The authorities of the Member State designated on the export licence as the country of destination of the goods concerned shall issue an import licence automatically within a maximum of five working days of the presentation by the importer of the original of the corresponding export licence . This presentation must be effected not later than 31 March of the year following that in which the goods covered by the licence have been shipped . 2 . The import authorizations shall be valid for six months from the date of their issue . 3 . The import authorizations shall be valid only in the Member State which issued them . 4 . The importer's declaration or request to obtain the import authorization shall contain : (a ) the names of the importer and exporter ; (b) the country of origin of the products or , when different , the country of export or of purchase; (c) a description of the products , including:  their commercial designation ,  a description of the products in accordance with the combined nomenclature (CN) code; (d ) the appropriate category and the quantity in the appropriate unit as indicated in Annex III to this Regulation for the products in question; (e) the value of the products , as indicated in box 12 of the export licence ; (f) where appropriate , dates of payment and delivery and a copy of the bill of lading and of the purchase contract ; (g) date and number of the export licence ; (h ) any internal code used for administrative purposes; ( i ) date and signature of importer . 5 . Importers shall not be obliged to import the total quantity covered by an import authorization in a single consignment . PART II Double-checking system Article 11 1 . The competent government authorities of China shall issue an export licence in respect of all consignments of textile products subject to the quantitative limits established in Annex III up to the level of the said limits and the corresponding shares . 2 . The original of the export licence shall be presented by the importer for the purposes of the issue of the import authorization (*) referred to in Article 14 . Article 12 1 . The export licence shall conform to the specimen appended to this Annex and may also contain a translation into another language. It shall certify inter alia that the quantity of goods in question has been set off against the quantitative limit and the share established for the category of the product concerned . 2 . Each export licence shall cover only one of the categories of products listed in Annex III to this Regulation . Article 13 Exports shall be set off against the quantitative limits and shares established for the year in which the products covered by the export licence have been shipped within the meaning of Article 3 (3 ) of this Regulation . Article 1 5 The validity of import authorizations issued by the authorities of the Member States shall be subject to the validity of and the quantities indicated in the export licences issued by the competent authorities of China on the basis of which the import authorizations have been issued . Article 16 Import authorizations or equivalent documents shall be issued without discrimination to any importer in the ( 1 ) In this Annex, the term 'import authorization' shall apply both to import authorization or equivalent document referred to in Article 3 (2) of this Regulation. No L 73 /44 Official Journal of the European Communities 18 . 3 . 88 Community wherever the place of this establishment may be in the Community, without prejudice to compliance with the other conditions required under current rules . Article 17 1 . If the competent authorities of a Member State find that the total quantities covered by export licences issued by China for a particular category in any agreement year exceed the share established for that category, the said authorities shall suspend the further issue of import authorization or documents . In this event, these authorities shall immediately inform the authorities of China and the Commission, and the special consultation procedure set out in Article 15 of this Regulation shall be initiated forthwith by the Commission . 2 . Exports of China not covered by export licences issued in accordance with the provisions of this Annex shall be refused the issue of import authorization or documents by the competent authorities of a Member State . However , if in exceptional cases the import of such products is allowed into a Member State by the competent authorities , the quantities involved shall not be set off against the appropriate share without the express agreement of the competent authorities of China . as being valid for the provisions of export in accordance with the provisions of this Regulation . 2 . Each document shall bear a standardized serial number, whether or not printed , by which it can be identified . 3 . This number shall be composed of the following elements ('):  two letters identifying China as follows: CN  two letters identifying the Member State of destination as follows : BL = Benelux DK = Denmark ES = Spain DE = Federal Republic of Germany FR = France GB = United Kingdom GR = Greece IR = Ireland IT = Italy PT = Portugal  a one-digit number identifying the quota year, corresponding to the last figure in the respective Agreement year , e.g. '4' for 1984,  a two-digit number identifying the particular issuing office concerned in the exporting country ,  a five-digit number running consecutively from 00001 to 99999 allocated to the respective Member State of destination . PART III Form and production of export certificates and certificates of origin, and common provisions Article 19 The export licence and the certificate of origin may be issued after the shipment of the products to which they relate . In such cases they shall bear the endorsement 'd £livr6 k posteriori' or 'issued retrospectively'. Article 18 1 . The export licence and the certificate of origin may comprise additional copies duly indicated as such . They shall be made out in English or French. If they are completed by hand, entries must be in ink and in printscript . These documents shall measure 210 x 297 mm. The paper used must be white writing paper , sized , not containing mechanical pulp and weighing not less than 25 g/m2 . Each part shall have a printed guilloche pattern background making any falsification by mechanical or chemical means apparent to the eye . If the documents have several copies only the top copy, which is the original , shall be printed with the guilloche pattern background. This copy shall be clearly marked as 'original' and the other copies as 'copies'. Only the original shall be accepted by the competent authorities in the Member States Article 20 In the event of theft , loss or destruction of an export licence or a certificate of origin , the exporter may apply to the competent governmental authority which issued the document for a duplicate to be made out on the basis of the export documents in his possession . The duplicate licence or certificate issued in this way shall bear the endorsement 'duplicata' or 'duplicate'. The duplicate shall bear the date of the original licence or certificate. (') This provision will enter into force at a later date.